United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, VEHICLE
MAINTENANCE FACILITY, Huntsville, AL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1556
Issued: January 28, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 21, 2007 appellant filed a timely appeal of the April 18, 2007 merit decision of
the Office of Workers’ Compensation Programs, which affirmed the denial of her claim for an
employment-related emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On June 20, 2005 appellant, then a 51-year-old clerk, filed an occupational disease claim
for stress, depression and anxiety. She stopped work on September 15, 2003. On the claim form
appellant generally alleged that she had been insulted, verbally and mentally harassed and was
denied training. She also claimed that she was retaliated against and sexually harassed by her

supervisor, Kenneth W. Fair. The alleged mistreatment began in January 2002 when appellant
was assigned a rehabilitation position at the vehicle maintenance facility (VMF).1 Mr. Fair
allegedly made sexual advances and sexually-suggestive remarks. He also reportedly allowed
other employees to insult and belittle appellant. Appellant claimed that she had been ridiculed
for not being able to perform her job and told she was stupid. She also alleged that Mr. Fair
punished her for not responding to his sexual advances.
Appellant submitted a November 18, 2003 report from Dr. R. Scott Hellard, a Boardcertified psychiatrist, who had been treating her for anxiety and depression since May 2003.
Dr. Hellard noted that appellant relayed to him that her transfer to VMF had been stressful and
that much of her stress was related to the constant and unrelenting verbal abuse that she suffered
from her supervisor. According to Dr. Hellard, appellant related numerous examples of how she
felt singled out and harassed by her supervisor. He noted that on more than one occasion she
reported that the supervisor had made sexual advances and that her rejection of these advances
resulted in retaliation by the supervisor. Dr. Hellard indicated that appellant remained extremely
fearful and paranoid of her workplace. He attributed her ongoing symptoms of depression and
anxiety to the circumstances that arose at work following her transfer to VMF.
The employing establishment challenged appellant’s claim noting, among other things,
that her allegations of sexual harassment and retaliation had recently been dismissed by an
administrative judge in a separate Equal Employment Opportunity (EEO) complaint.
In a July 13, 2005 statement, appellant’s supervisor denied her allegations of sexual
harassment. Mr. Fair stated that “[a]t no time did [he], or any personnel within the VMF, ever
sexually harass [appellant].” He also stated that she never commented about anyone belittling or
demeaning her. During appellant’s year and a half tenure at VMF, she never informed anyone of
any type of harassment. Mr. Fair indicated that he and appellant began having problems when he
asked her to complete the necessary forms for Family and Medical Leave Act (FMLA)
authorization. He also noted that he provided her with on-the-job training in various areas, such
as filing work orders and using Microsoft Excel. Mr. Fair explained that appellant had
difficulties performing these tasks correctly, which in turn caused scheduling problems and
potential financial losses. He also indicated that, after her September 15, 2003 departure from
VMF, she filed an EEO complaint against him for sexual harassment. According to Mr. Fair,
professional mediators and federal judges found there was no merit to the charges.
The Office requested additional evidence from both appellant and the employing
establishment. She was asked to provide a more recent physician’s opinion. The Office also
requested a specific account of the alleged incidents, including details as to when and where the
events occurred, who was present and what was said and done. Appellant was also encouraged
to provide any available evidence to support her allegations, such as witness statements and any
final grievance or EEO findings. The Office also asked the employing establishment to provide
full copies of all final EEO findings and documents regarding appellant’s allegations. Neither
party submitted the requested information within the allotted time frame.
1

Appellant previously sustained an employment-related left shoulder injury on October 18, 2000 (File No.
06-2020419).

2

In a decision dated October 21, 2005, the Office denied appellant’s claim because the
evidence was insufficient to establish fact of injury. The Office noted that she had not submitted
detailed and verifiable descriptions of the employment factors or incidents she alleged caused her
medical disorder. Without full details and evidence regarding appellant’s allegations, the Office
was unable to make a finding that the incidents and factors occurred as alleged.
Within a few days of the decision, the Office received a packet of information from
appellant that included additional medical records, a three-page statement and a June 21, 2005
EEO Commission decision. On November 17, 2005 appellant requested a review of the written
record.2
In appellant’s statement, she described several instances where she requested training and
was denied. She indicated that, when she began work at VMF on January 26, 2002, she was
initially responsible for computer data input. Appellant reportedly asked Mr. Fair for computer
training and he told her there was no training. But Mr. Fair did demonstrate some basic
computer functions for her. When appellant was later assigned data input duties on the vehicle
maintenance accounting system (VMAS), he again denied her request for training. Instead of
providing formal training, Mr. Fair assigned Ronnie Hall to explain how VMAS worked.
Appellant stated that Mr. Hall was not particularly helpful and at times was verbally abusive.
Another employee assigned to VMF in October 2002 received VMAS training, whereas
appellant did not. Appellant also alleged that she was the only VMF employee who did not
receive AVIS training. She explained that everyone assigned to VMF was put in some type of
training except her. Appellant also complained about not receiving formal or on-the-job training
when assigned additional duties such as maintaining information on hazardous materials, work
hours, mileage and material safety.
Another incident allegedly occurred on July 1, 2003 when appellant became upset during
a meeting with Mr. Fair and Fred Owens, the FMLA coordinator. Mr. Fair and Mr. Owens
discussed with her the procedures for documenting and authorizing FMLA requests. Appellant
was reportedly asked how long it would take her to bring in her medical excuse.
Appellant also accused both Mr. Fair and Mr. Hall of being verbally abusive. When
Mr. Hall was assigned the task of explaining how VMAS worked, he allegedly criticized her and
called her “dumb” and “stupid” whenever she asked a work-related question. He also allegedly
told appellant that she could not learn anything. This pattern of verbal abuse continued anytime
she and Mr. Hall were required to work together. Appellant claimed that she had spoken to
Mr. Fair on several occasions about Mr. Hall’s attitude and negative comments. Mr. Fair
reportedly told her to get used to it because he was not going to say anything to Mr. Hall.
Appellant similarly accused Mr. Fair of calling her stupid and telling her she was not smart
enough to learn anything. This allegedly occurred when she was working on VMAS. Appellant
also claimed that, between July and September 2002, Mr. Fair insulted her on many occasions.
Mr. Fair’s insults reportedly intensified in October and December 2002, and according to
appellant Mr. Fair was “rude and just plain hateful” towards her.
2

The Office hearing representative advised the employing establishment of appellant’s hearing request, but it
neglected to forward a copy of appellant’s recent statement to the employing establishment for comment.

3

Appellant raised a number of additional issues regarding job assignments and allocation
of office space. She alleged that Mr. Fair and Mr. Hall discussed how they would use her as a
cleaning person, which she believed was beyond her physical limitations. Appellant also stated
that Mr. Fair would make her paint, clean and take out the trash just to show her he was the boss.
She claimed that Mr. Fair also made her go outside in the rain and put gas in the pick-up truck
because he did not want to get wet. Appellant also objected to having one of her duties
reassigned to another employee in October 2002.
She took exception to Mr. Fair’s
September 15, 2003 decision to limit her access to VMAS.
Appellant noted that in March 2002, Mr. Hall told Mr. Fair to move her to the front
office. She complained that the move occurred without her input. Another office move in
July 2003 also did not meet with appellant’s approval. Appellant stated that, upon returning to
work on July 7, 2003, she found that her desk had been moved to the stockroom. The desk was
reportedly placed in a dark corner in front of a supply cabinet. Because of the desk’s location,
appellant would have to move every time someone came into the stockroom for supplies.
According to appellant, all of the noted incidents of inadequate training, job and office
reassignments, time and attendance disputes and verbal abuse occurred against the backdrop of
pervasive and continuous sexual harassment by Mr. Fair. The harassment allegedly started on
January 26, 2002, appellant’s first day working at VMF. She stated that Mr. Fair started asking
personnel questions that were inappropriate. Beginning in February 2002, Mr. Fair allegedly
made unwanted advances that include rubbing appellant’s shoulders, upper arms and her back.
He also reportedly put his wet finger in her ear. Even after appellant told him to stop, Mr. Fair
continued to put his hands on her. She also alleged that Mr. Fair began using foul language in
her presence. Appellant stated that, when she used the number “69,” Mr. Fair would make rude
and vulgar comments. Mr. Fair always talked about his sexual experience when around her.
Appellant stated that on several occasions Mr. Fair asked her to set him up with one of her
girlfriends. Mr. Fair would also ask her to meet him for drinks. Appellant alleged that Mr. Fair
continued to put his hands on her and inquire about her sex life. On June 9, 2003 Mr. Fair
reportedly wanted to have another private talk with her. Appellant said she did not want to meet
in private and preferred to have a witness present. However, Mr. Fair would not meet with her
under those circumstances. Lastly, appellant stated that, during September 2003, Mr. Fair told
her on several occasions she “needed a good f-----g.”
In her EEO complaint, appellant alleged that Mr. Fair sexually harassed her and that she
was relieved of her VMAS duties because of her gender or in retaliation for opposing Mr. Fair’s
sexual advances. In a decision dated June 21, 2005, the EEO Commission determined that there
was no discrimination. The administrative judge found that there was “sufficient evidence to
support a claim of harassment or hostile work environment on the basis of sex.” He specifically
found that appellant’s allegations concerning Mr. Fair’s behavior appeared “credible” and her
testimony established that the harassment was based on sex. But while the EEO Commission
found evidence of sexual harassment in the workplace, the employing establishment was relieved
of any liability for Mr. Fair’s misconduct because appellant neglected to take advantage of the
specific procedures in place at her job for reporting sexual harassment. With respect to her claim
that she was improperly relieved of her VMAS duties, the EEO Commission found that the
employing establishment had a legitimate, nondiscriminatory basis for this personnel action.

4

By decision dated February 24, 2006, the Office hearing representative affirmed the
October 21, 2005 decision denying the claim. The majority of appellant’s allegations were found
not to have been factually established, particularly those involving Mr. Fair’s alleged sexual
harassment.3 Appellant also failed to establish a lack of training and that she was called names
by coworkers. She did, however, establish that one of her duties was reassigned in October 2002
and that a coworker had been assigned to assist her with VMAS. The hearing representative also
found that appellant was asked to provide documentation for FMLA authorization and that she
was required to fill-up a truck with gas in the rain. Additionally, he found that she was required
to clean, paint and take out the garbage. Of the factors the hearing representative found
established, all were considered to be administrative in nature. Because there was no evidence of
error or abuse on the part of the employing establishment, the hearing representative found that
the established factors were noncompensable.
On August 16, 2006 appellant requested reconsideration. She submitted another copy of
the June 21, 2005 EEO Commission decision and specifically referenced the administrative
judge’s finding regarding Mr. Fair’s sexual harassment. Appellant also submitted a May 17,
2006 supplemental report from Dr. Hellard, who continued to find her disabled due to
employment-related depression and anxiety. Dr. Hellard stated that appellant’s symptoms began
at her workplace as a direct result of harassment she alleged occurred there.
The Office received another statement from Mr. Fair dated September 26, 2006. He
indicated that he never sexually harassed anyone. Mr. Fair also explained his “business
decision” to change appellant’s VMAS access status and to utilize her on other tasks. He denied
that there was a hostile work environment at VMF.
In response to appellant’s reconsideration request, the employing establishment argued
that the June 21, 2005 EEO Commission finding of sexual harassment should not be accepted by
the Office because the administrative judge did not base his finding on the facts, but on the
observed demeanor of the witnesses. The employing establishment argued that the facts
supported Mr. Fair’s denial of any harassment. It noted that five coworkers said they had not
seen any touching of a sexual nature between appellant and Mr. Fair nor did they hear him make
comments of a sexual nature.
Appellant replied on October 24, 2006. She explained that Mr. Fair’s “unwanted
advances and verbal statements were not performed in front of any employee or coworker.”
Appellant also submitted a copy of an August 2, 2004 notice of proposed adverse action -reduction in grade. The employing establishment had charged Mr. Fair with improper conduct
and failure to perform his duties in a satisfactory manner. The improper conduct charge included
five specific counts of misconduct directed toward appellant. These included unwelcome
touching, graphic descriptions of sexual encounters and other intimate details, an invitation to
partake in an illicit drug, Ecstasy, and other sexually-related statements. On at least one
occasion, Mr. Fair reportedly told appellant that what she needs was a “‘good f------g.’” On
several other occasions he asked if she “had gotten some,” a reference to having had sex.
3

The hearing representative made no mention of the fact that appellant filed an EEO complaint and that a
decision was issued June 21, 2005.

5

In a decision dated November 9, 2006, the Office reviewed the merits of the claim and
denied modification. Appellant filed another request for reconsideration on January 24, 2007
and the result was the same. The Office denied modification in a decision dated April 18, 2007.
LEGAL PRECEDENT
To establish that she sustained an emotional condition causally related to factors of her
federal employment, appellant must submit: (1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to her condition;
(2) rationalized medical evidence establishing that she has an emotional condition or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that her emotional condition is
causally related to the identified compensable employment factors.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to one’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless, does not come within the purview of
workers’ compensation. When disability results from an emotional reaction to regular or
specially assigned work duties or a requirement imposed by the employment, the disability is
deemed compensable. Disability is not compensable, however, when it results from factors such
as an employee’s fear of a reduction-in-force or frustration from not being permitted to work in a
particular environment or hold a particular position.5 Perceptions and feelings alone are not
compensable. To establish entitlement to benefits, a claimant must establish a basis in fact for
the claim by supporting her allegations with probative and reliable evidence.6 When the matter
asserted is a compensable factor of employment and the evidence of record establishes the truth
of the matter asserted, the Office must base its decision on an analysis of the medical evidence.7
ANALYSIS
Appellant identified a number of employment incidents she claimed either caused or
contributed to her diagnosed depression and anxiety. Of the employment incidents found to have
occurred as alleged, the Office determined that these particular incidents involved administrative
or personnel matters that were not compensable absent evidence of error or abuse on the part of

4

See Kathleen D. Walker, 42 ECAB 603 (1991).

5

Lillian Cutler, 28 ECAB 125 (1976).

6

See Kathleen D. Walker, supra note 4. Unless a claimant establishes a compensable factor of employment, it is
unnecessary to address the medical evidence of record. Garry M. Carlo, 47 ECAB 299, 305 (1996).
7

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

6

the employing establishment.8 With respect to the employment incidents involving time and
attendance, availability and adequacy of job training, work assignments, reassignment of
particular job duties and office space allocation, the Board finds these incidents noncompensable.
Appellant has not presented any evidence of error or abuse on the part of the employing
establishment with respect to its handling of the above-noted administrative and personnel
matters.
As to the remaining allegations of verbal abused by Mr. Hall and sexual misconduct by
Mr. Fair, the Board finds that the case is not in posture for decision. Verbal abuse or threats of
physical violence in the workplace are compensable under certain circumstances.9 This,
however, does not imply that every ostensibly abusive or threatening statement uttered in the
workplace will give rise to coverage under the Act.10 Verbal altercations and difficult
relationships with supervisors, when sufficiently detailed and supported by the record, may
constitute compensable factors of employment.11
Regarding Mr. Hall, appellant alleged that he called her dumb and stupid on numerous
occasions and told that her she could not learn anything. The offensive remarks initially
occurred when Mr. Hall was assigned to assist appellant on VMAS. It allegedly continued
whenever the two were subsequently assigned to work together. The employing establishment,
however, has not provided any specific information in response to appellant’s allegation that
Mr. Hall was verbally abusive. The only statements in the record were provided by Mr. Fair and
he did not offer any testimony about what Mr. Hall allegedly said to appellant. He merely
commented that appellant had not complained to him about “anyone belittling or demeaning
her.” Mr. Fair July 13, 2005 statement is not particularly responsive and it predated appellant’s
more detailed account of what allegedly transpired in the workplace, which the Office received
on October 26, 2005.
An employer who has reason to disagree with any aspect of the claimant’s allegations
shall submit a statement to the Office that specifically describes the factual allegation or
argument with which it disagrees and “provide evidence or argument to support its position.”12
The employer may include supporting documents such as witness statements or any other
relevant information.13 If the employer does not submit a written explanation to support the
disagreement, the Office may accept the claimant’s report of injury as established.14 The current
8

As a general rule, an employee’s reaction to administrative or personnel matters falls outside the scope of the
Federal Employees’ Compensation Act. However, to the extent the evidence demonstrates that the employing
establishment either erred or acted abusively in discharging its administrative or personnel responsibilities, such
action will be considered a compensable employment factor. Andrew J. Sheppard, 53 ECAB 170, 173 (2001).
9

Fred Faber, 52 ECAB 107, 109 (2000).

10

Id.

11

Marguerite J. Toland, 52 ECAB 294, 298 (2001).

12

20 C.F.R. § 10.117(a) (2007).

13

Id.

14

20 C.F.R. § 10.117(b).

7

record does not include a statement from Mr. Hall addressing appellant’s allegations that he was
verbally abusive. In fact, there is no indication that the Office ever requested that the employing
establishment respond to appellant’s latest statement received October 26, 2005. The hearing
representative was the first to address these specific allegations and the record indicates that he
did not solicit the employing establishment’s input regarding appellant’s October 26, 2005
statement.15 Thus, the Board finds that the case is not in posture for decision regarding the
allegations of verbal abuse involving Mr. Hall.
The Office’s development of the record regarding the numerous allegations of workplace
sexual misconduct lodged against Mr. Fair is similarly deficient, and thus, precludes a complete
and thorough review of this particular issue. Mr. Fair provided a blanket denial regarding the
alleged sexual misconduct. However, an EEO Commission administrative judge, who presided
over a hearing where both appellant and Mr. Fair testified, found appellant to be a more credible
witness, and thus, accepted her testimony regarding numerous incidents of sexual harassment by
Mr. Fair. The June 21, 2005 decision included specific findings of fact regarding Mr. Fair’s
inquiries about whether appellant was “get[ting] any?” and his repeated comments that she
needed “a good fucking.” The administrative judge also accepted appellant’s testimony that
Mr. Fair would discuss his personal sexual activities in great detail and that he asked her to go
out with him and take the drug Ecstasy. EEO Commission findings may constitute substantial
evidence relative to the claim to be considered by the Office and the Board.16 Although the
Office is not bound by the EEO Commission’s finding that Mr. Fair sexually harassed appellant,
there is legal precedent for accepting the demeanor-based credibility determinations of the trier
of fact who had the opportunity to examine various witnesses.17
The administrative judge’s acceptance of appellant’s account of events lends some
credence to her allegations that Mr. Fair made inappropriate advances and comments of a sexual
nature. Furthermore, there is evidence in the record that the employing establishment, at least at
one point, believed appellant’s allegations of sexual misconduct to be credible. The record
includes a copy of an August 2, 2004 proposed disciplinary action against Mr. Fair for sexual
misconduct involving appellant. But there is no indication in the record that the Office ever
asked the employing establishment to explain or provide any additional information regarding
the proposed disciplinary action. Additionally, the employing establishment appears to have
selectively disclosed only portions of appellant’s EEO file in an effort to rebut her allegations,
rather than providing the complete file for the Office to consider. Other potentially relevant
evidence includes the “Agency’s Report of Investigation,” as referenced in the June 21, 2005
EEO Commission decision. However, this document was also not made available to the Office.
Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
the Office shares responsibility in the development of the evidence to see that justice is done.18
15

See supra note 2.

16

Beverly R. Jones, 55 ECAB 411, 417 n. 14 (2004).

17

J.S., 58 ECAB __ (Docket No. 06-2113, issued May 10, 2007); Anthony J. DeWilliams, 48 ECAB 410,
411 (1997).
18

William J. Cantrell, 34 ECAB 1223 (1983).

8

The Board finds that further evidentiary development is necessary in the present case.
Accordingly, the case is remanded to the Office for that purpose. After such development of the
case record as the Office deems necessary, a de novo decision shall by issued.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 18, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: January 28, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

